Citation Nr: 0217413	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  94-36 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to April 
1943.  The veteran also had a period of active duty for 
Department of Veterans Affairs (VA) purposes with the 
Merchant Marine in oceangoing service from April 1944 to 
August 1945.

Originally, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision in 
which the Montgomery, Alabama Regional Office (RO) 
determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for bilateral pes planus.  In a January 1997 decision, the 
Board also determined that the veteran had not submitted new 
and material evidence to reopen his claim for service 
connection for bilateral pes planus.

In an October 1997 order, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's January 1997 
decision and remanded this matter to the Board.  In April 
1998 and August 2001, the Board remanded the matter to the 
RO for further development.  In June 2002, the Board found 
that new and material evidence had been submitted sufficient 
to reopen the veteran's claim, and the claim was reopened 
with additional evidentiary development undertaken. 


FINDING OF FACT

The veteran's pes planus pre-existed his entry into active 
service, but was aggravated during his period of active 
service.


CONCLUSION OF LAW

Pes planus was aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.303, 3.306 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5100 et 
seq.; 38 C.F.R. § 3.159.  The VCAA eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well-grounded).  The VCAA also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that the VA's duties, as set out in 
the VCAA, have been fulfilled.

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.159 (2002). The file shows that through 
correspondence, the rating decisions, the statement of the 
case, and the supplemental statements of the case, the 
veteran has been notified of the evidence necessary to 
substantiate his claim. The notices sent to the veteran 
discussed the available evidence and informed him that 
service connection for pes planus was being denied because 
the evidence did not show that pes planus was incurred in or 
aggravated by active service.  The Board therefore concludes 
that the veteran was adequately informed of the information 
and evidence needed to substantiate his claim, and the RO 
complied with VA's notification requirements. Thus, VA has 
no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim. 38 U.S.C.A. § 
5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 (2002).  
In this regard, the Board conducted a personal hearing and 
asked for any additional relevant evidence, and the veteran 
did not indicate that any additional evidence was available. 
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  The RO has 
attempted to obtain all available medical records identified 
by the veteran.  The veteran was provided a Board hearing in 
November 2001.  The veteran underwent a VA examination in 
September 2002.  The veteran has not indicated that there is 
other relevant evidence available.  Thus the Board finds 
that the RO has provided the requisite assistance to the 
veteran in obtaining evidence regarding the claimed 
disability. 

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Thus, 
the Board finds that further development is not warranted 
and the veteran is not prejudiced by appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Evidence

The veteran's entrance examination in May 1942 indicated 
that his feet were normal.  On separation examination in 
February 1943, bilateral third degree pes planus was noted.  
Also included in the record was WD AGO Form 0150-4, 
Transcript from Enlisted Record.  That record indicates that 
the reason and authority for separation was WD Cir 395/42 
and not recommended for reenlistment or induction.

An August 1968 private doctor's affidavit noted physical 
findings and a diagnosis of severe flat feet.

An August 1968 VA examination report showed complaints of 
foot pain and the diagnoses included third degree pes 
planus, severe and symptomatic.

Other evidence of record includes copies of service daily 
sick reports showing that the veteran received medical 
treatment in January and February 1943.  While those records 
do not indicate the nature of the treatment or what 
condition was treated, a February 1943 entry noted under 
"Medical Officer's Report" that the condition was "EPTI", 
meaning existed prior to service.  Other medical evidence of 
record from the 1990's shows the veteran having severe 
degenerative joint disease of his feet and pes planus, and 
having pain in the insteps and arches of his feet.

At a hearing in August 1996, the veteran provided testimony 
in which he indicated that he had flat feet prior to 
induction in the Army.  He stated that he did not have any 
problems with his flat feet prior to entry into active 
service.  He indicated that after marching and walking 
during service he suffered from foot pain and was treated on 
several occasions, including hospitalization.  He also 
testified that he was seen by a medical board and was 
discharged due to his foot condition.  The veteran testified 
again in November 2001 and recounted essentially the same 
facts and contentions.  He indicated that he was receiving 
ongoing treatment for his bilateral foot condition.

In September 2002, the veteran was given a VA feet 
examination.  He stated that he did not have any problems 
with his feet before he went into service, and that his feet 
became symptomatic while he was in service.  He indicated 
that he was hospitalized with painful flat feet.  He stated 
that he continued to have problems with pain when being 
weight upon his feet, especially for extended periods of 
time.  He was on medications, and had previously tried some 
inserts in his shoes which had helped for a while.  Physical 
examination of the veteran's feet showed a +2 pitting edema 
of both ankles.  Upon weightbearing, he had pronated feet 
with slight hindfoot valgus.  He moved about the room 
slowly, and was noted to have grade 3 pes planus.  There was 
no pain on motion of either foot, and no Achilles tendon 
spasm or displacement was noted.  He did have pain on 
manipulation of both feet, as well as tenderness to 
palpation of the midfoot region of the plantar aspect of 
both feet. No plantar callus formation was noted in either 
foot.  The examiner's impression was symptomatic bilateral 
pes planus.  X-rays were taken, with an impression of 
degenerative changes in the hindfoot and talonavicular and 
calcaneal cuboid joints, and pes planus.  The examiner 
stated his opinion that the veteran's pes planus pre-existed 
his entry into service, and indicated his belief that the 
entrance examination finding of normal feet was in error 
based on the unlikelihood that the veteran's feet would have 
progressed from normal to the third-degree pes planus found 
at his separation examination during the 10 month period 
between these exams.  The examiner also stated his opinion 
that the veteran experienced a sustained increase in 
symptomatology of his pes planus while in service.  He 
further stated his belief that the veteran's degenerative 
joint disease was a result of the normal process of aging.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a). 

The medical evidence of record shows that the veteran has 
had pes planus for many years.  His separation examination 
in February 1943 noted the presence of bilateral third-
degree pes planus.  The veteran contends that he had pes 
planus prior to service, but that it did not become 
symptomatic until he was in service.  At his VA examination 
in September 2002, the examiner indicated his opinion that 
although the veteran's entrance examination showed normal 
feet, the veteran's pes planus existed prior to his entry 
into service, and that there was a sustained increase in the 
veteran's pes planus symptomatology while he was in service.  
There was no finding made that the increase in 
symptomatology was the result of the disease's natural 
progression.

Based on the above evidence, it is the opinion of the Board 
that the veteran's pes planus pre-existed his entry into 
service, but was aggravated during his period of service.  
Thus, the Board finds that service connection for pes planus 
is warranted.


ORDER

Entitlement to service connection for pes planus on the 
basis of aggravation is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

